Exhibit 10.2

Execution Version

SECOND AMENDED AND RESTATED AGREEMENT

THIS SECOND AMENDED AND RESTATED AGREEMENT (this “Agreement”) is entered into
this 15th day of September, 2016, by and among IPT BTC I GP LLC, a Delaware
limited liability company (the “General Partner”), Industrial Property Advisors
Sub I LLC, a Delaware limited liability company (the “Advisor Sub”), and, solely
with respect to Section 1 and the third sentence of Section 3 hereof, Industrial
Property Advisors LLC, a Delaware limited liability company (the “Advisor”). The
General Partner is an indirect subsidiary of Industrial Property Trust Inc., a
Maryland corporation (“IPT”).

RECITALS:

A. The General Partner and the Advisor entered into that certain Agreement,
dated February 12, 2015 (the “Initial Agreement”).

B. The General Partner and the Advisor amended and restated the Initial
Agreement pursuant to that certain Amended and Restated Agreement, dated as of
April 10, 2015 (as amended pursuant to that certain Amendment No. 1 to Amended
and Restated Agreement, and as further amended by that certain Amendment No. 2
to Amended and Restated Agreement, the “A&R Agreement”).

C. The General Partner is the general partner of Build-to-Core Industrial
Partnership I LP, a Delaware limited partnership (the “Partnership”), and has
entered into that certain Third Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of the date hereof (the “Partnership
Agreement”), by and among the General Partner, IPT BTC I LP LLC, a Delaware
limited liability company, which is a subsidiary of IPT (the “IPT Limited
Partner” and, together with the General Partner, collectively, the “IPT
Partners”), the Advisor Sub, bcIMC International Real Estate (2004) Investment
Corporation, a Canadian corporation, as a limited partner (the “BCIMC Pension
Partner”), bcIMC (WCBAF) Realpool Global Investment Corporation, a Canadian
corporation, as a limited partner (the “BCIMC Accident Fund Partner”), and bcIMC
(USA) Realty Div A2 LLC, a Delaware limited liability company, as a limited
partner (the “BCIMC USA Partner” and, together with the BCIMC Pension Partner
and the BCIMC Accident Fund Partner, collectively, the “BCIMC Limited Partner”
and, together with the IPT Partners and the Advisor Sub, collectively, the
“Partners”).

D. The Partnership Agreement sets forth the terms pursuant to which the Partners
intend to jointly invest in a portfolio of industrial properties located in
major United States distribution markets. Any term with its initial letter
capitalized and not otherwise defined herein shall have the meaning set forth in
the Partnership Agreement.

E. Pursuant to Article 6 of the Partnership Agreement, the General Partner, in
its capacity as General Partner, is obligated to provide or appoint others,
including its affiliates, to provide the Partnership with day-to-day management
services, including but not limited to acquisition and asset management services
and, to the extent applicable with respect to certain Partnership investments,
development and construction management, property management, leasing and
disposition services. The Partnership has agreed to pay certain fees (the
“Fees”) as compensation for providing the services to the Partnership (the
“Services”) that are specifically



--------------------------------------------------------------------------------

enumerated in Section 6.3(a) of the Partnership Agreement, other than any
investment advisory services with respect to securities (“Investment Advisory
Services”), including, where applicable, providing such services to the
subsidiaries of the Partnership. The Fees are set forth in Exhibit D to the
Partnership Agreement.

F. Pursuant to the Fourth Amended and Restated Advisory Agreement, dated as of
August 12, 2016 (the “Advisory Agreement”), by and among IPT, Industrial
Property Operating Partnership LP, a Delaware limited partnership (the
“Operating Partnership”) and the Advisor, the Advisor provides acquisition and
asset management services and, to the extent applicable with respect to certain
of IPT’s investments, development and construction management, property
management, leasing and disposition services to IPT and IPT’s subsidiaries. The
General Partner does not and will not have any employees. Accordingly, the
General Partner appointed the Advisor as the provider of the Services and
assigned to the Advisor all the Fees associated therewith, except for the
Guaranty Fee (such assigned Fees which exclude the Guaranty Fee referred to
herein as the “Assigned Fees”), and the Advisor accepted such appointment and
such assignment, in each instance as provided in the A&R Agreement.

G. The Advisor desires to assign, transfer and convey to the Advisor Sub all of
the Advisor’s right, title and interest in and to and under the A&R Agreement,
and the Advisor Sub desires to accept such assignment and to assume the
Advisor’s obligations with respect to the A&R Agreement accruing on and after
the date hereof, in each case, subject to the terms and conditions of this
Agreement.

H. The General Partner, the Advisor and the Advisor Sub desire to amend and
restate the A&R Agreement as set forth herein.

I. The General Partner acknowledges and agrees that one hundred percent
(100%) of the Assigned Fees should be paid directly by the Partnership to the
Advisor Sub, as the entity that shall provide the Services to the Partnership
and its subsidiaries.

NOW THEREFORE, the General Partner, the Advisor (solely with respect to
Section 1 and the third sentence of Section 3 hereof) and the Advisor Sub hereby
agree as follows:

1. Assignment and Assumption. Effective as of the date hereof, the Advisor
grants, assigns and transfers to the Advisor Sub all of its right, title and
interest in, to and under the A&R Agreement. The Advisor Sub accepts and assumes
the assignment of the A&R Agreement from the Advisor and agrees to satisfy,
discharge, perform and fulfill all of the terms, covenants, conditions,
obligations and liabilities under or in connection with the A&R Agreement
arising or to be performed on or after the date hereof, in each case, subject to
the terms and conditions of this Agreement.

2. Appointment. The General Partner hereby appoints the Advisor Sub as the
provider of the Services and assigns to the Advisor Sub the obligation to
provide and perform all of the Services. The Advisor Sub hereby accepts such
appointment and such assignment, and agrees to provide and perform the Services.
The General Partner and the Advisor Sub expressly acknowledge and agree that
(a) none of the General Partner, IPT or any of their affiliates (other than the
Advisor Sub) shall, either directly or indirectly, provide or perform any of the
Services

 

2



--------------------------------------------------------------------------------

and (b) the General Partner and the Partnership may appoint any person or entity
other than the Advisor Sub, including without limitation any of their respective
affiliates, to provide Investment Advisory Services to the Partnership. The
Advisor Sub shall not provide Investment Advisory Services to the Partnership
and shall not receive any fees or other compensation for the provision of
Investment Advisory Services to the Partnership.

3. Assigned Fees. As consideration for the Advisor Sub’s appointment to provide
and perform the Services, the General Partner hereby assigns and transfers to
the Advisor Sub all of its right, title and interest in and to the Assigned Fees
and each installment thereof. The General Partner shall direct the Partnership
to pay the Assigned Fees directly to Advisor Sub. As a result of the payment of
the Assigned Fees pursuant to this Section 3, the fees payable to the Advisor
under the Advisory Agreement will be reduced by the product of (a) the Assigned
Fees actually paid to the Advisor, and (b) the percentage interest of the
Partnership owned by IPT affiliates.

4. Notices. All notices, demands, consents, approvals, requests or other
communications which any of the parties to this Agreement may desire or be
required to give hereunder shall be in writing and shall be sent by registered
or certified mail, postage prepaid, return receipt requested, addressed to the
party for whom it is intended at its address as follows:

 

If to the General Partner:   518 Seventeenth Street, 17th Floor   Denver,
Colorado 80202   Attention: Thomas G. McGonagle with a courtesy copy to:  
Greenberg Traurig, LLP   MetLife Building   200 Park Avenue   New York, New York
10166   Attention: Judith D. Fryer If to the Advisor   518 Seventeenth Street,
17th Floor or to the Advisor Sub:   Denver, Colorado 80202   Attention: Evan H.
Zucker with a courtesy copy to:   518 Seventeenth Street, 17th Floor   Denver,
Colorado 80202   Attention: Gary M. Reiff, Esq.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado applicable to agreements made
and to be performed wholly within that State.

6. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be an original but all of which together shall constitute but one
and the same agreement.

 

3



--------------------------------------------------------------------------------

7. Further Assurances. Each party shall execute and deliver to the other all
such further instruments as may be reasonably requested to make effective any
provision of this Agreement.

8. Attorney Fees. If any of the parties obtains a judgment or arbitration award
against any other party by reason of the breach of this Agreement or the failure
to comply with the terms hereof, reasonable attorneys’ fees and costs as fixed
by the court or arbitrator shall be included in such judgment.

9. Captions/Pronouns. All titles or captions contained in this Agreement are
inserted only as a matter of convenience and for reference and in no way define,
limit, extend, or describe the scope of this Agreement or the intent of any
provision in this Agreement. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, and neuter, singular and plural, as
the identity of the party or parties may require.

10. Successors and Assigns. This Agreement shall be binding upon the parties
hereto and their respective executors, administrators, legal representatives,
heirs, successors and assigns, and shall inure to the benefit of the parties
hereto and, except as otherwise provided herein, their respective executors,
administrators, legal representatives, heirs, successors and assigns. Without
limiting the generality of the foregoing, to the extent that the General Partner
assigns its rights as general partner under the Partnership Agreement, it
covenants that it will require any successor to expressly assume the General
Partner’s obligations hereunder.

11. Extension Not a Waiver. No delay or omission in the exercise of any power,
remedy or right herein provided or otherwise available to each of the parties to
this Agreement shall impair or affect the right of any such party thereafter to
exercise the same. Any extension of time or other indulgence granted to a party
hereunder shall not otherwise alter or affect any power, remedy or right of any
other party, or the obligations of the party to whom such extension or
indulgence is granted.

12. Severability. In case any one or more of the provisions contained in this
Agreement or any application thereof shall be invalid, illegal or unenforceable
in any respect, such provision shall be reformed and enforced to the maximum
extent permitted by law. If such provision cannot be reformed, it shall be
stricken and the validity, legality and enforceability of the remaining
provisions contained herein and other application thereof shall not in any way
be affected or impaired thereby.

13. Amendment. Amendments, variations, modifications or changes herein may be
made effective and binding upon the parties by, and only by, the setting forth
of same in a document duly executed by the General Partner and the Advisor Sub
(provided, that any amendments, variations, modifications or changes to
Section 1 or to the third sentence of Section 3 shall only be effective and
binding upon the parties if also duly executed by the Advisor), and any alleged
amendment, variation, modification or change herein which is not so documented
shall not be effective as to any party.

14. Venue. This Agreement was executed and delivered in, and its validity,
interpretation and construction shall be governed by, the laws of the State of
Colorado; provided, however, that causes of action for violations of federal or
state securities laws shall not be governed by this Section.

 

4



--------------------------------------------------------------------------------

15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY WAIVES TRIAL BY JURY IN ANY
ACTION ARISING OUT OF MATTERS RELATED TO THIS AGREEMENT, WHICH WAIVER IS
INFORMED AND VOLUNTARY.

16. Arbitration. Any dispute, controversy or claim arising between the parties
relating to this Agreement (whether such dispute arises under any federal, state
or local statute or regulation, or at common law), shall be resolved by final
and binding arbitration administered by the Judicial Arbiter Group (“JAG”) in
Denver, Colorado, before a mutually-agreed representative of JAG, in accordance
with its commercial mediation rules then in effect, and the parties agree to
abide by all awards rendered in such proceedings. The parties shall attempt to
designate one arbitrator from JAG, but if they are unable to do so, then JAG
shall designate an arbitrator. Any arbitrator selected by the parties or JAG
shall be a qualified person who has experience with complex commercial disputes.
The arbitration shall be final and binding, and enforceable in any court of
competent jurisdiction. All awards may be filed with the clerk of one or more
courts, state or federal, having jurisdiction over the party against whom such
award is rendered or his or her property, as a basis of judgment and of the
issuance of execution for its collection.

17. Extension for Non-Business Days. Notwithstanding anything herein to the
contrary, if the date for performance of any obligation under this Agreement
falls on a Saturday, Sunday or federal holiday, performance shall be deemed to
be required only on the first day thereafter which is not a Saturday, Sunday or
federal holiday.

18. Termination.

(a) Subject to Sections 18(b), (c) and (d), this Agreement shall terminate
immediately upon the termination of the Advisory Agreement. After the date of
termination of this Agreement (the “Termination Date”), the Advisor Sub shall
not be entitled to compensation for further services hereunder except it shall
be entitled to receive within thirty (30) days after the Termination Date all
earned but unpaid fees payable to the Advisor Sub prior to the Termination Date
and not paid to the Advisor Sub as of the Termination Date. The Advisor Sub
shall cooperate with the General Partner to provide an orderly management
transition. This Section 18(a) shall survive termination.

(b) If the Advisory Agreement is terminated without “Cause” (as defined in the
Advisory Agreement), the Advisor Sub shall have the option, in the Advisor Sub’s
sole discretion and subject to the consent of the BCIMC Limited Partner and the
requirements of the Partnership Agreement, to elect to become the
“Administrative General Partner” of the Partnership in accordance with
Section 18(c) (the “Option”); provided, however, that the Option shall not be
exercisable by the Advisor Sub in the event the Advisory Agreement is terminated
as a result of the consummation of a Sale (as defined in that certain Letter
Agreement regarding Drag-Along Rights, dated as of the date hereof, by and among
the IPT Partners and the Advisor Sub, the “Side Letter”) pursuant to which the
IPT Partners elected to exercise their rights under Section 2(a) of

 

5



--------------------------------------------------------------------------------

the Side Letter. If the Advisor Sub elects to exercise the Option, the General
Partner and the Advisor Sub shall engage in the process set forth in
Section 18(c) (the “Option Process”) and this Agreement shall terminate on the
later to occur of (i) the termination of the Advisory Agreement and (ii) the
expiration of the Option Period (as defined in Section 18(d)). If the Advisor
Sub (x) does not elect to exercise the Option or (y) the Advisory Agreement is
terminated as a result of the consummation of a Sale (as defined in the Side
Letter) pursuant to which the IPT Partners elected to exercise their rights
under Section 2(a) of the Side Letter, this Agreement shall terminate in
accordance with Section 18(a).

(c) Option Process.

(i) If the Advisor Sub elects to exercise the Option, the General Partner and
the Advisor Sub shall jointly request the BCIMC Limited Partner’s consent to
amend the Partnership Agreement to:

(A) divide the role of General Partner into two roles consisting of the
“Managing General Partner” and the “Administrative General Partner”;

(B) make the General Partner the “Managing General Partner”;

(C) make the Advisor Sub the “Administrative General Partner”;

(D) provide that the General Partner, as the “Managing General Partner”, shall
continue to have all of the rights and obligations attributed to the General
Partner in the Partnership Agreement in effect as of the date of this Agreement,
subject to Section 18(c)(i)(E); and

(E) provide that (1) the “Administrative General Partner” shall be obligated to
provide the Services and shall be paid the Assigned Fees for providing the
Services and (2) the “Administrative General Partner” shall have no rights to
manage or control the Partnership and, except as set forth in this
Section 18(c)(i)(E), the “Administrative General Partner” shall not have any
other rights under the Partnership Agreement (except in its capacity as the
Special Limited Partner (as defined in the Partnership Agreement) as the holder
of its Interest (as defined in the Partnership Agreement)).

(d) Option Period. The “Option Period” shall commence upon the General Partner’s
delivery to the Advisor or receipt from the Advisor, as applicable, of written
notice of termination of the Advisory Agreement (the “Notice Date”) and shall
expire upon the earliest to occur of: (A) the receipt of the BCIMC Limited
Partner’s consent to the exercise of the Option and the amendment of the
Partnership Agreement as set forth in Section 18(c)(i); (B) the receipt by the
General Partner or the Advisor Sub of written notice from the BCIMC Limited
Partner that it will not consent to the General Partner’s and the Advisor Sub’s
request made pursuant to Section 18(c)(i); and (C) sixty (60) days following the
Notice Date.

 

6



--------------------------------------------------------------------------------

19. Effective Date. The General Partner, the Advisor and the Advisor Sub agree
that this Agreement shall be effective as of the date hereof.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

IPT BTC I GP LLC By: IPT Real Estate Holdco LLC, a Delaware limited liability
company, its sole member By: Industrial Property Operating Partnership LP, a
Delaware limited partnership, its sole member By: Industrial Property Trust
Inc., a Maryland corporation, its general partner By:  

/s/ Thomas G. McGonagle

Thomas G. McGonagle Chief Financial Officer Industrial Property Advisors Sub I
LLC By: Industrial Property Advisors LLC, a Delaware limited liability company,
its sole member By: Industrial Property Advisors Group LLC, a Delaware limited
liability company, its sole member By:  

/s/ Evan H. Zucker

Evan H. Zucker Manager Industrial Property Advisors LLC By: Industrial Property
Advisors Group LLC, a Delaware limited liability company, its sole member By:  

/s/ Evan H. Zucker

Evan H. Zucker Manager

 

[Signature Page to Second Amended and Restated Agreement]